DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 8, line 1, delete “3” and insert ----1---- after “claim”
Claim 9, line 1, delete “3” and insert ----1---- after “claim”
	Note: Examiner has tried to call the applicant’s attorney several times to resolve the errors in claims 8-9 but have not answered.

Allowable Subject Matter
Claims 1 and 4-17 allowed (renumbered as 1-15)
The following is an examiner’s statement of reasons for allowance: many references in the art disclose an article management system in a form of electronic article security (EAS) system (10, figures 1-2) comprising: an acquisition unit in a form of a RFID scanner (30) that acquires article identification information (RFID tag 22), which is read from a storage medium (27) provided to an article (12) that passed through an article arrival port in form of a distribution center (14), and identifies the article, by using a wireless communication device provided at the article arrival port (14) of a shop in a form of a retail store (16, col. 3, line 47 through col. 4, line 31 and col. 4, lines 40-65 and 10-37); and a registration unit in a form of a headquarter (17) that registers article information in a storage device (35) so that whether or not an arrival state (transaction) of the article in the shop is an arrived state (approach a point-of-sale (POS) and scanning the article’s ID) and whether or not a display state of the article in the shop is a not- displayed state for the article corresponding to the article identification information acquired by the acquisition unit are extracted from the storage device storing the article information in which the article identification information, the arrival state, and the display state (transaction record on a POS system) are associated with each other (col. 5, lines 26-37, col. 6, line 18 through col. 7, line 10, and col. 16, line 10 through col. 11, line 64), such as found in Clare (US 5,745,036). The prior art of record does not teach or suggest, in the claimed combination,  an article management system comprising: article identification information, which is read from a storage medium provided to an article that passed through an article arrival port and identifies the article, by using a wireless communication device provided at the article arrival port of a shop; and register article information in a storage device so that whether or not an arrival state of the article in the shop is an arrived state and whether or not a display state of the article in the shop is a not-displayed state for the article corresponding to the article identification information being extracted from the storage device storing the article information in which the article identification information, the arrival state, and the display state are associated with each other; determine whether or not the article for which the arrival state is the arrived state and the display state is the notdisplayed state is present based on the article information 
extracted from the storage device; andwhen the article for which the arrival state is the 
arrived state and the display state is the nondisplay state is present, control a display 
device provided to a fixture where the article is to be displayed so that information 
indicating that the article is in the non-display state is displayed on the display device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAI T. NGUYEN whose telephone number is (571)272-2961. The examiner can normally be reached Mon-Fri: 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571-272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TAI T NGUYEN/Primary Examiner, Art Unit 2685                                                                                                                                                                                                        
June 23, 2022